DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/4/2021 was filed after the mailing date of the –Notice of Allowance-- on 10/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
  receiving a first audio signal and a second audio signal; generating a first plurality of frequency sub-band signals from the first audio signal and generating a second plurality of frequency sub-band signals from the second audio signal; for each of the first and second pluralities of frequency sub-band signals, generating a first plurality of offset frequency sub- band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub-band signals from the second plurality of frequency sub-band signals; determining a correlation metric between the first plurality of offset frequency sub-band signals and the second plurality of offset frequency sub-band signals; responsive to the correlation metric exceeding a threshold, processing the first and second audio signals according to a correlated audio signal processing algorithm to generate the output audio signal; and responsive to the correlation metric not exceeding the threshold, processing the first and second audio signals according to an uncorrelated audio signal processing algorithm to generate the output audio signal.  
However, Feldt fails to teach the combination of a method for generating an output audio signal, the method comprising:  receiving a first audio signal and a second audio signal; generating a first plurality of frequency sub-band signals from the first audio signal and generating a second plurality of frequency sub-band signals from the second audio signal; for each of the first and second pluralities of frequency sub-band signals, generating a first plurality of offset frequency sub- band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub- determining noise floors for the first and second plurality of frequency sub-band signals;  determining a frequency band-dependent offset for the first and second plurality of frequency sub-band signals based on the noise floors;  determining a correlation metric between the first plurality of offset frequency sub-band signals and the second plurality of offset frequency sub-band signals; responsive to the correlation metric exceeding a threshold, processing the first and second audio signals according to a correlated audio signal processing algorithm to generate the output audio signal; and responsive to the correlation metric not exceeding the threshold, processing the first and second audio signals according to an uncorrelated audio signal processing algorithm to generate the output audio signal.
Regarding independent claim 8, the closest prior art of record, Feldt, discloses a non-transitory computer readable storage medium storing instructions for generating an output audio signal in an audio capture device, the instructions when executed by a processor cause the processor to perform steps including:  generating a first plurality of frequency sub-band signals from a first audio signal and generating a second plurality of frequency sub-band signals from a second audio signal; generating a first plurality of offset frequency sub-band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub-band signals from the second plurality of frequency sub-band signals; determining a correlation metric between the first plurality of offset frequency sub-band signals and the second plurality of offset frequency sub-band signals; and generating the output audio signal based on a threshold associated with the correlation metric.  
However, Feldt fails to teach the combination of a non-transitory computer readable storage medium storing instructions for generating an output audio signal in an audio capture device, the instructions when executed by a processor cause the processor to perform steps including:  generating a first plurality of frequency sub-band signals from a first audio signal and generating a second plurality of frequency sub-band signals from a second audio signal; generating a first plurality of offset frequency sub-band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub-band signals from the second plurality of frequency sub-band signals; determining noise floors for the first and second plurality of frequency sub-band signals; determining a frequency band-dependent offset for the first and second plurality of frequency sub-band signals based on the noise floors; determining a correlation metric between the first plurality of offset frequency sub-band signals and the second plurality of offset frequency sub-band signals; and generating the output audio signal based on a threshold associated with the correlation metric.  
Regarding independent claim 16, the closest prior art of record, Feldt discloses an audio capture device comprising: a plurality of microphones; and a processor configured to:  receive a first audio signal and a second audio signal from the plurality of microphones; generate a first plurality of frequency sub-band signals from a first audio signal and generate a second plurality of frequency sub-band signals from a second audio signal; generate a first plurality of offset frequency sub-band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub-band signals from the second plurality of frequency sub-band signals; determine a correlation metric between the first plurality of offset frequency subband signals and the second plurality of offset frequency sub-band signals; and output an audio signal based on a threshold associated with the correlation metric.  
However, Feldt fails to teach the combination of an audio capture device comprising: a plurality of microphones; and a processor configured to:  receive a first audio signal and a second audio signal from the plurality of microphones; generate a first plurality of frequency sub-band signals from a first audio signal and generate a second plurality of frequency sub-band signals from a second audio signal; generate a first plurality of offset frequency sub-band signals from the first plurality of frequency sub-band signals and a second plurality of offset frequency sub-band signals from the second plurality of frequency sub-band signals; determine noise floors for the first and second plurality of frequency sub-band signals;  determine a frequency band-dependent offset for the first and second plurality of frequency sub-band signals based on the noise floors; determine a correlation metric between the first plurality of offset frequency subband signals and the second plurality of offset frequency sub-band signals; and output an audio signal based on a threshold associated with the correlation metric.  The distinct features, as disclosed in independent claims 1, 8 and 16 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654